On September 12, 2005, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison, with two (2) years suspended, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count II: A commitment to the Missoula County Detention Facility for a term of six (6) months, all suspended, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. Count II shall run concurrently with Count I.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
*128DATED this 29th day of November, 2007.
The Defendant havingbeen duly informed ofthe amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the clear understanding that this sentence shall run concurrently with Powell County District Court Cause Number DC-04-15 to reflect Judge McLean’s intent at sentencing and the recommendation within the plea agreement.
Hon. Ray Dayton, District Court Judge